Stephens, P. J.,
dissenting. The defendant’s plea sets up a contemporaneous parol agreement, without consideration, by which he is relieved of his obligation expressed in the note, which is an *212unconditional promise by the defendant to pay to the plaintiff the money which the defendant received from the plaintiff. The plea fails to set out a defense to the note. See Hirsch v. Oliver, 91 Ga. 554 (2), and Dunson v. Smith, 26 Ga. App. 585 (3), supra. I am of the opinion that the court did not err in striking the defendant’s plea, and in causing a verdict and judgment for the plaintiff to be rendered. I therefore dissent from the judgment of reversal.